Citation Nr: 0717347	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2003 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claim for a compensable evaluation for 
bilateral hearing loss.  Rating decisions in July and 
December 2003 confirmed the previous denial of service 
connection for a compensable evaluation for bilateral hearing 
loss.  He perfected a timely appeal to those decisions.  

The Board notes that, in his May 2004 substantive appeal (VA 
Form 9), the veteran requested a hearing before a Veterans 
Law Judge (VLJ) at the Waco RO.  Subsequently, in June 2004, 
the RO withdrew his request for a Travel Board hearing; 
instead, he requested a hearing before a Decision Review 
Officer (DRO).  A hearing at the RO with a DRO was scheduled 
for December 2004, but the veteran failed to report for this 
hearing and provided no explanation for his failure to 
report.  Therefore, the veteran's request for a DRO is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2006).  

In February 2006, a lay statement was submitted directly to 
the Board, without a waiver of initial review by the RO.  See 
38 C.F.R. § 20.1304 (2006).  However, after reviewing this 
evidence, the Board finds that the additional submission is 
cumulative or duplicate in nature.  The correspondence 
reiterates contentions previously made by the veteran that 
his hearing disability has increased in severity.  As no new 
pertinent evidentiary assertions were made, the Board finds 
that it is not necessary to refer this evidence to the RO for 
review before rendering a decision.  38 C.F.R. § 20.1304(b).  



FINDINGS OF FACT

1.  In January 2003, audiometric testing revealed an average 
45-decibel loss, with a speech recognition score of 96 
percent, in the right ear (level I); and an average 53-
decibel loss, with a speech recognition score of 96 percent, 
in the left ear (level I).  

2.  In June 2003, audiometric testing revealed an average 48-
decibel loss, with a speech recognition score of 96 percent, 
in the right ear (level I); and an average 56-decibel loss, 
with a speech recognition score of 100 percent, in the left 
ear (level I).  

3.  In June 2005, audiometric testing revealed an average 48-
decibel loss, with a speech recognition score of 96 percent, 
in the right ear (level I); and an average 51-decibel loss, 
with a speech recognition score of 92 percent, in the left 
ear (level I).  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in May 2003 was not given prior to 
the first AOJ adjudication of the claim, the notice as 
provided by the AOJ prior to the transfer and recertification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish an increased rating for 
hearing loss, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Factual background.

By a rating action in June 1994, the RO granted service 
connection for bilateral hearing loss; a 0 percent evaluation 
was assigned, effective October 27, 1993.  

The veteran's claim for an increased rating for bilateral 
hearing loss (VA Form 21-526) was received in October 2002.  

On the audiological evaluation in January 2003, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
60
65
LEFT
15
50
70
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  

Received in April 2003 was a treatment report from Dr. Janice 
Hart, from the ENT Associates of East Texas, indicating that 
current test results indicated that the veteran had a mild to 
severe sensorineural loss of hearing in the right ear and a 
mild to profound sensorineural hearing loss in the left ear.  
The accuracy of the test was considered to be fair to poor 
and that there was evidence of a functional impairment

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
65
70
LEFT
60
70
75
85


Of record is a statement from the veteran's wife, dated in 
June 2003, indicating that his hearing has gotten worse.  She 
noted that the veteran was turned down for a job because of 
safety reasons.  She also reported that the veteran had 
difficulty hearing different noises around the house.  The 
veteran's wife further noted that the hearing aids given to 
the veteran did not help him to hear better, they simply 
magnified the sounds.  

On the audiological evaluation in June 2003, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
60
70
LEFT
20
55
70
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  

Of record is a lay statement from a friend of the veteran, B. 
H., dated in August 2003, indicating that she had known the 
veteran for approximately 6 years; she noted that his hearing 
has gotten steadily worse from the time they first met.  

VA progress notes, dated from June 2003 to September 2003, 
dealt primarily with the functioning of the veteran's hearing 
aid rather than the severity of the hearing loss.  

On the audiological evaluation in June 2005, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
65
70
LEFT
20
50
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The impression was hearing within normal limits sloping to a 
moderately severe to severe high frequency sensorineural 
hearing loss, bilaterally.  The examiner sated that the 
veteran's current employment, social, and daily activity 
functioning should not be adversely affected by the 
disabilities.  

The VA examiner explained that the private audiometric test 
was indicative of an invalid test at least in the left ear.  
The current test was considered to be valid.

Received in February 2006 was another lay statement from an 
individual who reported having known the veteran for some 
time.  This individual attested to being aware of the 
veteran's hearing impairment for as long as he has known him, 
and stated that the hearing disability had caused great 
difficulty in the veteran's daily life.  

III.  Legal Analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work. 
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service- 
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI.  38 C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect. 38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment form 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determined the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service-
connected bilateral hearing loss disability are not met.  
Accordingly, his claim for a compensable rating fails.  

Based on the January 2003 VA examination report, under Table 
VI contained in Diagnostic Code 6100, the average pure tone 
thresholds and speech recognition scores correspond to 
category I bilaterally.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  The results from the June 
2003 VA Audiological evaluation yielded similar results.  

Additionally, the veteran's most recent VA examination in 
June 2005 shows a right ear puretone decibel loss of 48 with 
speech recognition of 96 percent.  This corresponds to a 
numeric designation of Level I hearing in the right ear.  38 
C.F.R. § 4.87, Table VI (2006).  He has a left ear average 
puretone decibel loss of 51 with speech recognition of 92 
percent.  These findings are consistent with Level I hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2006).  A review of all audiometric 
examinations of record would support a finding of a 
noncompensable evaluation.  

The Board notes that the veteran's assertions that his 
hearing has deteriorated are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, as noted above, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. Part 4 
Diagnostic Code 6100.  Accordingly, the noncompensable 
disability evaluation presently assigned accurately reflects 
the degree of the veteran's service-connected hearing 
impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
§ 4.85, Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
Audiological testing do not show puretone thresholds at all 
four of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

Lastly, the Board notes that a private audiometric 
examination was conducted in 2003.  However, the test results 
may not be considered in evaluating the claim.  Most 
importantly, there is no indication that the Maryland CNC was 
used.  VA regulations require the use of that test.  
38 C.F.R. § 4.85 (2006).  Furthermore, the private examiner 
noted that the accuracy of the tests was considered to be 
fair to poor and invalid.  The VA examiner clarified that the 
hearing loss on that test was not due to organic cause, at 
least on the left.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


